Citation Nr: 1314710	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to June 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Boise, Idaho RO.  In September 2010 and April 2012, the Board remanded the matters for further evidentiary development.


FINDING OF FACT

By an April 2012 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to adjudicate his claims on appeal; more than a year has lapsed since the April 2012 request; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate his claims of service connection for bilateral hearing loss and a low back disability within a year following the date of the request, the Veteran has abandoned such claims, and his appeal in the matters must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's April 2012 remand, the RO sent the Veteran letters that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  As explained below, pertinent (and perhaps critical) evidence in the matters on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO made the necessary attempts to secure from the Veteran releases for outstanding postservice treatment and employment records.  He has not responded (during the one year period that followed the RO's April 2012 request), and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's April 2012 remand noted that on October 2010 VA examination, the Veteran reported that he had received hearing aids from a claim for occupationally-related hearing loss, and the claims file did not contain any hearing conservation records from his former employer.  The Board also noted the Veteran's reports that he underwent lumbar spine surgery in Yakima, Washington in the early 1970s, after his separation from service, and that although the doctor who performed the surgery is no longer in practice, the RO had not attempted to secure the surgical records from any alternate source such as the hospital where the surgery was performed.  The remand instructed the RO to secure records of such treatment, employment, and claim for occupationally-related hearing loss (after obtaining from the Veteran identifying information and releases), and specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claims would be considered abandoned).  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012) the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]

In April 2012, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in order that VA could secure records of his treatment for the disabilities at issue.  The letter was mailed to his current address, and it was not returned as undelivered.  He did not respond.  The RO then readjudicated the matter in November 2012 and thereafter returned the case to the Board.  More than a year has passed since the April 2012 letter was sent. 

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding his claims for service connection for bilateral hearing loss and a low back disability.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claims will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claims for service connection for bilateral hearing loss and a low back disability, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for bilateral hearing loss and a low back disability is dismissed.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


